Simons, J. (dissenting).
On August 18, 1971 the Police Department of the Town of Cheektowaga had knowledge that Andrew Pieszala intended to seriously harm plaintiff’s intestate, Michelle Deyo. Later that day Pieszala killed Michelle Deyo and her husband, William, and it is plaintiff’s contention that the town is liable in negligence for the damages resulting from the failure of the police to prevent the homicides.
It is well established in New York that the duty to furnish police protection runs to the public generally and not to its individual members. In the absence of some special duty owed to plaintiff, an individual may not recover civil damages resulting from the failure of a municipality to supply adequate police or fire protection (Riss v City of New York, 22 NY2d 579; Motyka v City of Amsterdam, 15. NY2d 134; Murrain v Wilson Line, 270 App Div 372, affd 296 NY 845; cf. Schuster v City of New York, 5 NY2d 75; and see generally 18 McQuillin, Municipal Corporations [3d ed], § 53.51). The rule is based upon the sound principle that courts should not judge the acts of a co-ordinate branch of government providing protection from external hazards, since the services provided are limited by the resources available and by a considered legislative-executive decision on how those resources should be allocated for the benefit of the public generally (see Riss v City of New York, supra; Motyka v City of Amsterdam, supra).
Recognizing the general rule and acknowledging that defendant owed no special duty to plaintiff’s intestate in this case, the majority rely upon the legal principle that one who assumes to act, even though he acts gratuitously, is bound to act carefully (O’Grady v City of Fulton, 4 NY2d 717; Glanzer v Sheperd, 233 NY 236, 239).
Perhaps it is answer enough to that argument that no case similar to the one before us is cited in which this rule has been used as the sole basis for recovery2 —and there is good *455reason why this is so. The application of the rule in cases alleging inadequate police protection opens an avenue of broad liability against municipalities, for once it is found that the police acted, regardless of the nature of the acts, liability follows as a matter of course. In practical effect, any action becomes a waiver of nonliability permitting Judge and jury to review discretionary decisions involving the methods and procedures employed by the police. That is the difficulty in this case. The majority have used routine police activities to find that the police assumed a duty to provide individual protection to the Deyos.
Under the assumption of duty rule, the town may be said to have created a duty to the Deyos under two hypotheses: (1) if the police, by their acts, increased the potential for harm to the Deyos from Pieszala, or (2) if the police misled the Deyos into believing either (a) that the danger to them was removed, or (b) that the police induced the Deyos to rely solely upon the police protection, thereby foregoing help from other sources (see Restatement, Torts, 2d, § 323; Prosser, Torts [4th ed], pp 343-347).
Assume that the police undertook to provide protection to the victims and assume further, as is alleged, that subsequently the protection was withdrawn. That conduct, standing alone, would not result in liability under the assumption of duty doctrine (see Messineo v City of Amsterdam, 17 NY2d 523). The alleged withdrawal of this surveillance would not result in liability because it did not aggravate the danger, nor did it enlarge or prolong the risk to the Deyos. By way of illustration, if Pieszala had mistakenly killed a neighbor rather than the Deyos, there would be no recovery on an assumption of duty theory because the risk to the victim before the duty was undertaken and after it was abandoned was precisely the same (Restatement, Torts, 2d, § 323, Comment c). But even more to the point, the surveillance in this case was little more than a step-up in routine police patrolling activities, hardly the type of undertaking upon which a duty of personal protection can be predicated.
If plaintiff is entitled to recover, recovery must be based upon the second hypotheses, the theory that the police somehow assumed a duty not otherwise existing because of their warning to the Deyos and the Deyos’ reliance upon that warning.
There are strong policy reasons why we should be slow to *456inhibit such necessary police conduct by imposing liability upon a municipality predicated upon a police warning of danger to an individual but we should not do so here, for the police warning to the victims was accurate and complete (cf. Schuster v City of New York, supra, pp 79, 88, in which the police falsely stated the facts), and the police gave no assurance of greater protection than that which was actually offered to them. The Deyos were told to protect themselves by specific instructions to stay away from the windows, not to answer the door, to keep the lights out, and to call the police if they heard anything. They were also advised that the police would maintain cars in the area. But the police did not represent that the protection offered was sufficient to justify the Deyos placing complete reliance upon it. Regardless of what the Deyos believed, the extent of the representations made by the police here cannot serve to impose liability upon the town.
The judgment should be affirmed and the complaints dismissed.
Marsh, P.J., and Goldman, J., concur with Cardamone, J.; Simons and Mahoney, JJ., dissent and vote to affirm the order in an opinion by Simons, J.
Order reversed with costs and motion for summary judgment denied.

. In Schuster v City of New York (supra), the assumption of duty rule is discussed in both opinions adopted by the majority, but the case is commonly cited as standing for the special duty exception to the general rule. It is questionable whether the assumption of duty doctrine, standing alone, may ever impose liability upon a municipality for inadequate police protection when only partial protection has been offered.